Citation Nr: 1511803	
Decision Date: 03/19/15    Archive Date: 04/01/15

DOCKET NO.  04-33 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a back disability, to include as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel




INTRODUCTION

The Veteran had active service from July 1969 to February 1972, including combat service in Vietnam, and from November 1990 to July 1991, and his decorations include the Combat Infantryman Badge (CIB) and the Air Medal.  The Veteran also had approximately 19 years of intervening service with a reserve component.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The Veteran's claims were remanded in September 2007 (back), April 2013 (knee, back), and August 2014 (knee, back) for additional development.  The RO most recently issued a December 2014 supplemental statement of the case and the case is once again before the Board.

This appeal is comprised of documents contained in the Veterans Benefits Management System (VBMS) and the Virtual VA system.  All future documents should be incorporated into the Veteran's VBMS file.  

 
FINDINGS OF FACT

1.  The Veteran's right knee disability was incurred in service.

2.  The competent and credible evidence fails to establish an etiological relationship between the Veteran's low back disability and his active service, or between his low back disability and his service-connected PTSD. 


CONCLUSIONS OF LAW

1.  A right knee disability was incurred in active service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

2.  A low back disability was not incurred in or aggravated by service, and may not be presumed related to service, nor is it proximately due to or the result of his service-connected PTSD.  38 U.S.C.A. §§ 1110, 1111, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/ Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  
 
In addition to the regulations cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2014).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.  

Finally, 38 U.S.C.A. § 1154(a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, '[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

Right Knee

The Veteran asserts that he injured his right knee while in combat in the Republic of Vietnam, to include one incident when he jumped out of a helicopter into combat and/or other occasions where he repeatedly banged himself-up when crawling around when he was in firefights.  The Board finds that the Veteran's award of the CIB because of his combat service in the Republic of Vietnam entitles him to the presumptions found at 38 U.S.C.A. § 1154(b) and his claim regarding a right knee injury while in combat in the Republic of Vietnam is consistent with the circumstances of his combat service.  As such the Board will concede that the Veteran injured his right knee in service. 

Next, post-service evidence reflects continuing complaints of right knee pain shortly after service.  The Veteran initially filed a service connection claim for a right knee disability upon separation from service in 1972.  The Veteran complained of right knee problems in an April 1972 VA examination, just 2 months following separation from service.  The Veteran reported injuring his knee after jumping from a hovering helicopter in Vietnam.  Despite the Veteran's complaints, a physical right knee disability was not diagnosed at that time.  The Veteran has now been diagnosed with arthritis of the right knee. 

The Board notes that while May 2013 and November 2014 VA examiners provided negative etiological opinions regarding the Veteran's right knee, the Veteran injured his right knee in service, was treated shortly after service and now continues to be treated for this same issue.  Therefore, after weighing the evidence of record and resolving all reasonable doubt in favor of the Veteran, the Board finds that the Veteran has a right knee disability that began in active service.

Low Back Disability

The Veteran asserts that he injured his low back while in combat in the Republic of Vietnam, to include one incident when he jumped out of a helicopter into combat and to carrying a heavy pack.  Again, the Board finds that the Veteran's award of the CIB because of his combat service in the Republic of Vietnam entitles him to the presumptions found at 38 U.S.C.A. § 1154(b) and his claim regarding a low back injury while in combat in the Republic of Vietnam is consistent with the circumstances of his combat service.  As such the Board will concede that the Veteran injured his low back in service.  He has additionally attributed this disability to his service-connected PTSD. 

Addressing the question of secondary service connection, a VA examiner noted in November 2014 that it was less than likely as not that the Veteran's PTSD had caused or aggravated the Veteran's back disability.  The VA examiner noted that there is no relationship between PTSD and arthritis and no indication that mental disorders are a precipitating cause of osteoarthritis. 

The Board has also considered the statements made by the Veteran relating his back disability to his service-connected PTSD.  In this case, however, the Veteran is not competent to provide medical testimony regarding the etiology of his degenerative arthritis of the spine or intervertebral disc syndrome.  Jandreau, 492 F.3d at 1377, n.4 ('Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.').  It is true that he is competent to identify symptoms such back pain.  However, because degenerative arthritis of the spine or intervertebral disc syndrome are not the type of diseases that are diagnosed by unique and readily identifiable features, they do not involve a simple identification that a layperson is competent to make.  The unsubstantiated statements regarding the claimed etiology of the Veteran's back disability are found to lack competency and thereby probative value.

Therefore, after weighing the pertinent evidence of record, the Board concludes that the preponderance of the evidence is against entitlement to service connection for a back disability, to include as secondary to service-connected PTSD. 

The Board also considers the theory of entitlement to service connection for low back disability on a direct basis, as above regarding the knee.  Combee v. Brown, 34 F.3d 1039, 1041-42 (Fed. Cir. 1994).

As noted above, the Board concedes that the Veteran injured his back during his first period of active service.  A January 1972 separation examination noted a normal clinical evaluation of his spine.  

Importantly, the Veteran denied recurrent back pain in a report of medical history completed at that time, providing factual evidence against his claim. 
The Veteran subsequently served on active duty from November 1990 to July 1991.  Service treatment records from this period of service have not been located. 

Unlike the knee, post-service evidence does not reflect complaints of back problems for many years after service discharge.  Specifically, treatment records first reflect treatment for back pain in January 2000.  See January 2000 private treatment record.  

In a July 2002 private treatment visit the Veteran reported low back pain that had hurt him for 2 years and had progressively gotten worse.  

Again, unlike the knee, the Veteran provides factual evidence against his own claim.

Such tends to negate a finding for service connection based on direct service incurrence or under a presumptive basis.

The Veteran and his wife's reported history of continued symptomatology since active service has also been considered but is not found to be accurate in light of the above.  In making this determination, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

Notably, records do not reflect problems related to his back until 2000.  The mere absence of medical records does not contradict a Veteran's statements about his symptom history.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  However, if it is determined based upon reliable evidence that there was an extended period of time after service without any manifestations of the claimed condition, then that tends to weigh against a finding of a connection between the disability and service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  In this case, the Board finds that the Veteran did not experience any symptoms of the claimed condition for almost 10 years after service.  This long period without problems weighs against the claim.  Significantly, the Veteran has not provided any explanation as to why he delayed seeking treatment or a filing claim for his back for several years following separation from service, unlike the knee issue. 

Moreover, importantly, although he filed a service connection claim for his right knee (attributed to the same inservice accident) in 1972 (clearly indicating that the Veteran did know how to file a claim); it was not until 2002 that he initially filed a claim for a back disability.   

The fact that the Veteran was aware of the VA benefits system, but did not file a claim for disability benefits for his back at that time, weighs heavily against his credibility.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J., concurring) (discussing the distinction between cases in which there is a complete absence of any evidence to corroborate or contradict the testimony, and cases in which there is evidence that is relevant either because it speaks directly to the issue or allows the Board as fact finder to draw a reasonable inference).  

Simply stated, the Veteran knew how to file a claim in 1972 but did not initially file claims for this problem until 2002 (over 10 years following separation from his second period of active service).

Had the Veteran been experiencing back problems at the time of his 1972 claim, there seems to be no reason why the Veteran would not have also filed a compensation claim for his back at that time.  The value of the Veteran's assertions are additionally diminished, given that there is clinical evidence indicating that his back was normal at his January 1972 separation examination.  Moreover, although service treatment records are missing from his second period of active service, treatment records in the file do not reflect treatment for his back until 2000, almost 10 years following separation from this period of service.  Also significant, is his report at a July 2002 private treatment visit that his back had hurt him for the past 2 years.  Despite seeking treatment for other disabilities following his second period of service, the Veteran did not seek treatment for his back for almost 10 years.  

Accordingly, the Board finds the Veteran and his wife's statements asserting continuity of symptomatology of a back disability since service lack credibility and are without probative value.  See, e.g. Madden v. Gober, 125 F.3d 1477, 1481 (1997) (the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration a veteran's statements, it may consider whether self-interest may be a factor in making such statements).  Continuity of symptomatology has not here been established, either through the competent evidence or through the Veteran's statements. 

Having determined that the Veteran's alleged clinical history regarding onset and continuity of a back disability are not consistent with the evidence, the Board next considers that service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  The evidence does not indicate that the problems the Veteran has today are connected to service, to include an in-service injury.  

A medical opinion was obtained with respect to this claim.  

After reviewing the Veteran's claims file and performing an examination a November 2014 the VA examiner noted that the Veteran's back changes are degenerative.  He noted that the Veteran's changes are not specifically related to the in-service injury but are seen as degenerative changes in a significant number of people in his age group.  The VA examiner opined that it was less than likely as not that the Veteran's back problem is related to the injuries that occurred while on active duty.  He rationalized that the injuries to the back did occur while on active duty, but these should have been self-limiting and the problems the Veteran now complains of are the problems of degeneration that occur in a significant number of people in his age group.  The VA examiner summarized that even though there is a history of injury to the back while on active duty this does not mean that this injury is progressive in nature and even taking into account the history and the time of reporting the injury, there is still no cause and effect between the injury and the current problems.  There are no other medical opinions of record. 

The Board has closely reviewed the medical and lay evidence in the Veteran's claims file and finds no evidence that may serve as a medical nexus between the Veteran's service and his back disability, or between this disability and his service-connected PTSD.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case, the etiology of a back disability, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  In any event, the probative value is clearly outweighed by the November 2014 VA medical opinion. 

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection on both a direct and secondary basis and there is no doubt to be otherwise resolved.  As such, the appeal is denied.
II.  Duties to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

As the Veteran's claim for service connection for a right knee disability is being granted, any error that was committed with respect to either the duty to notify or the duty to assist was harmless and need not be further considered with regard to this specific issue.  

With respect to his remaining claim (service connection for a back disability), the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir., 2004).  

RO letters dated in May 2009 and April 2013 informed the Veteran of all three elements required by 38 C.F.R. § 3.159(b).  As a matter of law, the provision of adequate VCAA notice prior to a readjudication 'cures' any timing problem associated with inadequate notice or the lack of notice prior to an initial adjudication.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  Here, after the Veteran was provided the notice, the matter was readjudicated in a June 2013 supplemental statement of the case.  As such, the VCAA duty to notify was satisfied.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, VA medical records and private records have been obtained.  Moreover, the Board has reviewed the Veteran's Virtual VA (VVA) claims file and Veterans Benefits Management System (VBMS) file.  The Veteran has also not identified any additional outstanding evidence that could be obtained.  

The Board notes that the Veteran's service treatment records from his period of service between November 1990 and July 1991 have been deemed missing.  A June 2008 Formal Finding was made which determined that the Veteran's service treatment records from his service between November 1990 and July 1991 were unavailable.  The RO listed the dates of request to the appropriate federal department for records.   It was noted that all efforts to obtain the needed military information had been exhausted and further attempts would be futile. 

In any event, the Veteran has not contended that he injured his back during this period of service.

Information in the claims file reflects that the Veteran was informed in a March 2008 letter of the unavailability of his service treatment records and requested that he submit any service treatment records in his possession.  As such, the Board finds that the RO has satisfied its duty to assist in obtaining the Veteran's in-service treatment records to the extent possible under the circumstances.

The United States Court of Appeals for Veterans Claims (Court) has held that in cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule where applicable.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  Because of missing records, the analysis above has been undertaken with this heightened duty in mind.  The case law does not, however, lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).

Next, the Veteran was afforded a VA examination and opinion in November 2014.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the examination and opinion together are more than adequate as they are based on a full reading of the Veteran's claims file.  The VA examiner considered all of the pertinent evidence of record, to include his service treatment records, personal statements and history, and provided detailed rationale for the opinions stated.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to his service connection claim has been met.  38 C.F.R. § 3.159(c)(4).  

A Court or Board remand confers upon the Appellant the right to compliance with that order.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As already noted, the matter was remanded in September 2007, April 2013, and August 2014.  All the remand actions were accomplished, and the Board finds that there has been substantial compliance with the Remands.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).

The Board concludes that all the available records and medical evidence have been obtained in order to make adequate determination as to this claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Service connection for a right knee disability is granted.

A low back disability, to include as secondary to service-connected PTSD, is denied.

____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


